           Case 1:19-cv-10854-LJL Document 34 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT OF NEW YORK
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
FONZ INC.,                                                         :   Case No. 19-cv-10854 (LJL)
                                                                   :
                                             Plaintiff,            :
                                                                   :
                      -against-                                    :
                                                                   :
THE CITY BAKERY, LLC, CITY BAKERY                                  :
BRANDS, LLC, MAURYBAKES, LLC and                                   :
MAURY RUBIN,                                                       :
                                                                   :
                                             Defendants.           :
-------------------------------------------------------------------X

           PROPOSED ORDER ON MOTION FOR DEFAULT JUDGMENT
                 Upon Plaintiff’s Motion for a Default Judgment on Liability against Defendants

The City Bakery, LLC, City Bakery Brands, LLC and Maurybakes, LLC (the Defendants) pursuant

to Fed. R. Civ. P. 55, in the above-captioned proceeding (the “Motion”); and the Court having

considered and having reviewed the Complaint, the Motion, the supporting Declaration and the

evidence submitted in support thereof, and the arguments of counsel, finds that the Motion should

be granted against the Defendants. The Court finds and determines as follows.

                 The Court has subject matter jurisdiction over this action on the basis of diversity

of citizenship, and because the damages exceed the sum of $75,000 pursuant to 28 U.S.C.

§1332(a). Venue in this Court is proper pursuant to §1391(b)(1) because the Defendants’ principal

places of business are all in New York City, New York County. Defendants also consented to this

forum for resolution of all disputes arising out of the promissory note payable to Plaintiff and

related agreements.

                 The Defendants were duly, lawfully and regularly served with Summons and

Complaint in the form and manner and for the length of time required by law. The proof of such

service was filed with this Court on December 3, 2019.
            Case 1:19-cv-10854-LJL Document 34 Filed 01/21/21 Page 2 of 2




               The Defendants have failed to appear and answer this case and time to do so has

passed. The Clerk of Court has certified the Defendant is in default. The Defendants’ failure to

appear and answer constitutes an admission of all allegations in Plaintiff’s Complaint as to liability.

       It is therefore ORDERED, ADJUDGED AND DECREED THAT:
       1.      The Motion is GRANTED as set forth herein.

       2.      The Defendants are liable for failure to pay under a promissory note and guarantees

executed for the benefit of Plaintiff and, as set forth in the Complaint.

       3.      The defendants are directed to turnover any collateral and Plaintiff is authorized to

foreclose and sell such collateral, and/or to be a bidder and purchaser of such collateral, or any part

thereof.

       4.      The Court shall hold an inquest to determine the amount of damages at a date to be

determined.



Dated: New York, New York
          January 21,
       _______________, 2020 2021




                                        THE HONORABLE LEWIS J. LIMAN
                                        UNITED STATES DISTRICT JUDGE




                                                  2
